Citation Nr: 0329200	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-16 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
diabetes mellitus.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1969 
until retiring in October 1989.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which granted service connection for diabetes 
mellitus associated with herbicide exposure and assigned an 
initial 20 percent rating.  This rating subsequently was 
increased to 40 percent in a May 2002 decision by a Decision 
Review Officer (DRO), with the same effective date as the 
prior rating.  The veteran has continued his appeal, 
requesting an even higher rating.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  In his substantive appeal (VA Form 9), 
he referred to additional disabilities involving his feet, 
right knee, and right hip.  The RO replied in a letter asking 
for clarification, but he did not respond.  So it is unclear 
whether he is actually claiming entitlement to service 
connection for disabilities of those areas.  If he is, he 
must contact the RO and file claims for those additional 
conditions.  The only claim currently before the Board 
concerns whether he is entitled to an initial rating higher 
than 40 percent for his diabetes mellitus.  38 C.F.R. 
§ 20.200 (2003).


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim for a higher rating for his diabetes and 
apprised of whose ultimate responsibility, his or VA's, it 
was for obtaining the supporting evidence.

2.  More than one year has elapsed since the RO informed the 
veteran of this.

3.  The veteran's diabetes has not caused episodes of 
ketoacidosis or hypoglycemic reactions, and there is no 
credible evidence that he has been placed on a restricted 
diet or had his activities regulated.



CONCLUSION OF LAW

The criteria have not been met for an initial rating in 
excess of 40 percent for the diabetes.  38 U.S.C. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective November 9, 
2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The veteran was informed of the VCAA in an August 28, 2001, 
RO letter.  This letter explained the information or evidence 
needed to grant the requested benefit and the respective 
responsibilities, his and VA's, in obtaining such information 
and evidence.  The letter also stated that the RO would make 
a decision based on the evidence in its possession if it did 
not receive a response within 60 days of the date of its 
letter (i.e., by October 28, 2001).  He also was informed 
that, if evidence he submitted was received more than one 
year after the letter, the RO might only be able to pay 
benefits from the date of receipt of the evidence.

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

The RO's August 28, 2001, letter essentially indicated that 
it was preferable the veteran responded within 60 days-
which, on its face, is akin to the 30-day allotted response 
time invalidated by the court in the PVA case.  But the RO 
also indicated the veteran actually had a full one year to 
respond.  And more than a year has elapsed since that letter 
informing him of the VCAA.  During that time, the RO issued 
a rating decision granting service connection for his 
diabetes and assigning an initial 20 percent evaluation.  He 
responded by filing a notice of disagreement (NOD), and the 
DRO subsequently increased the evaluation to 40 percent and 
issued a statement of the case (SOC).  The veteran then 
perfected his appeal to the Board by filing a timely 
substantive appeal (VA Form 9).  But at no time since the 
RO's August 2001 letter-which, again, was more than 1 year 
ago, has he identified and/or submitted any additional 
evidence or provided any additional information suggesting 
that additional evidence needs to be obtained.  So despite 
the holding in the recent PVA case, there is no legitimate 
reason to further delay a decision in his appeal-
particularly since no additional evidence appears 
forthcoming.



Moreover, the record reflects that through the SOC and 
letters from the RO to the veteran, he has been informed of 
the evidence and information necessary to substantiate his 
claim, the evidence and information that he should submit 
personally, and the assistance that VA would provide in 
obtaining evidence and information in support of his claim-
if identified.  Therefore, the Board is satisfied the RO has 
complied with the preliminary notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Further, the RO had the veteran undergo a QTC Medical 
Services examination to obtain the necessary medical opinion 
concerning the severity of his diabetes.  See 38 U.S.C.A. 
§ 5103A(d).  Also received were private medical records 
providing relevant information as to the severity of this 
condition, which served as the basis for the contested 
decision evaluating the diabetes as 40 percent disabling.  
Accordingly, the Board is also satisfied the RO has complied 
with the preliminary duty to assist provisions of the VCAA 
and the implementing regulations.

So, under these circumstances, no further development is 
required to comply with the VCAA or the implementing 
regulations.

II.  Factual Background

The veteran contends that his service-connected diabetes is 
more severe than suggested by his current rating, assigned 
following the initial grant of service connection.  So he 
wants a higher rating.  Since he timely appealed the rating 
initially assigned for his disability-just after 
establishing entitlement to service connection for it, the 
Board must in turn consider whether he is entitled to a 
"staged" rating to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  Compare and 
contrast with Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
discussing situations when the current severity of the 
disability is the primary concern.

The records of the veteran's treatment from July 1999 to 
August 2001 at the Rocky Mount Family Medical Center show 
ongoing routine treatment for diabetes.  During the July 1999 
visit, he indicated that he had been diagnosed with diabetes 
in 1995.  The July 1999 records show that he had a good 
energy level and was employed with the county prison system, 
and was taking various medications including glucotrol, 
glucophage, and humulin.  At that time, his weight was 
179 pounds.  The February 2001 records show that he admitted 
that he was not complying with the medication regimen, and 
sometimes even failed to take his insulin.  He also indicated 
that his job at the prison was extremely stressful.  
His weight had increased to 190 pounds.  The August 2001 
records reflect that he was taking insulin in addition to 
glucophage and avandia.  These records also show that he 
continued to work full time at the prison, including 
sometimes working 10 hours without a break.  He indicated 
that he knew it was important to eat regularly, especially 
when taking insulin, but had difficulty doing so.  In 
recounting one episode, he stated that he got weak and shaky 
and felt like he was going to pass out, but his coworkers 
were with him and got him something to eat to bring his sugar 
back up.  The physician's assistant suggested that he eat 
protein bars that are low in sugar in place of a meal if 
necessary.  His weight, 193 pounds, was around the same as 
when most recently measured.

The veteran's VA Agent Orange exam of September 2001 
similarly shows treatment for diabetes including insulin, 
glipzide, and glucophage.  

The veteran's February 2002 QTC Medical Services examination 
indicates that, while he answered questions regarding 
ketoacidosis and low blood sugar in the affirmative, the 
examiner did not think the responses were accurate, believing 
instead the veteran was having some type of blackout spells.  
The examiner stated, "I do not believe that he is 
experiencing hyper or hypoglycemia."  The veteran stated to 
the examiner that he has restriction of activity in that he 
"cannot walk, run, work, or do anything as strenuous as he 
once did."  Although he indicated he was having progressive 
weight loss, the examiner noted that he did not have any sign 
of weight change, and the veteran's weight was listed as 198 
pounds.  While he complained of loss of strength, the 
examiner stated "he does not have any sign of weakness in my 
presence."  He also stated that his eyes had been affected 
in that he was nearsighted and had to wear bifocals, but the 
examiner saw no evidence of retinal diabetic changes.  
Similarly, the veteran stated that his skin had been affected 
because it was dry and itchy, but the examiner found the skin 
to be free of any ulceration, exfoliation, crusting, 
pigmentation, atrophic changes, and lesions.  Also, he stated 
that his kidneys had been affected, as evidenced by frequent 
urination and protein in the urine, but laboratory testing 
revealed only traces of protein in his urine and the examiner 
found no renal impairment or significant nephropathy.  Too, 
the veteran claimed that his heart had been affected, 
as evidenced by an irregular heartbeat, but the examiner 
found the heart to be normal in rate and rhythm and found no 
sign of arterial insufficiency.  The laboratory tests 
indicated:  "glucose 271 hi, alkaline phosphatase 128 hi, 
otherwise normal."

Neither the private nor VA medical records indicate the 
veteran was placed on a restricted diet. 


III. Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  All 
reasonable doubt concerning the severity of the disability is 
resolved in the veteran's favor. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco, 7 Vet. App. at 58.  But as alluded to earlier, 
where, as here, the question for consideration is the 
propriety of the initial rating assigned just after 
establishing entitlement to service connection for the 
condition at issue, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of a "staged rating" is required.  
See Fenderson, 12 Vet. App. at 126.

Pursuant to 38 C.F.R. § 4.119, DC 7913, diabetes that 
requires insulin, restricted diet, and regulation of 
activities is evaluated as 40 percent disabling.  Diabetes 
that requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalization per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, is rated as 60 percent disabling.  Diabetes is 
evaluated as 100 percent disabling when it requires more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalization per year, or weekly visits to a diabetic care 
provider; plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.  A note to the Diagnostic Code further 
states that compensable complications of diabetes are to be 
separately rated unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

The evidence does not show that an evaluation in excess of 40 
percent is warranted.  Specifically, there is no evidence of 
ketoacidosis or hypoglycemic reactions.  Indeed, although the 
veteran mentioned these symptoms at his February 2002 
QTC examination, the examiner specifically discounted the 
existence of any such reaction in the veteran.  Moreover, 
there is no evidence in any of the other medical records of 
these symptoms, and the February 2002 QTC examination 
reflected elevated levels of glucose and alkaline phosphate, 
levels that would be low in someone experiencing ketoacidosis 
or hypoglycemic reaction.  In addition, there is no evidence 
that the veteran has been placed on a restrictive diet, other 
than being told to eat regularly if he is taking insulin.  
Also, he has maintained full-time employment at a difficult 
and stressful job, and the few blackout-type symptoms that he 
has experienced, even by his own admission, may well have 
been due to his admitted failure to eat regularly when taking 
his insulin.  Finally, the official examination either 
discounted his alleged symptoms or found them to be unrelated 
to diabetic complications.  His skin and heart were found to 
be normal; there were only traces of protein in his urine; 
the examiner did not detect signs of weakness; the veteran's 
weight, 198 pounds, was at its highest; and his 
nearsightedness was not ascribed to retinal diabetic changes.

Thus, the evidence does not establish that the veteran's 
diabetes is productive of disability warranting a rating in 
excess of 40 percent under 38 C.F.R. § 4.119, DC 7913.  And 
furthermore, at no time since filing his claim has his 
diabetes been more severe than 40 percent disabling, so a 
"staged" rating is not warranted under Fenderson, either, 
because this represents his maximum level of impairment 
during the relevant time period in question.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  However, the veteran has not required 
hospitalization for the disability at issue, much less 
frequently, and the manifestations of the disability are 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Neither is there 
any indication that application of the schedular criteria is 
otherwise rendered impractical.  Thus, referral of this case 
for extra-schedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

ORDER

The claim for an initial rating higher than 40 percent for 
the diabetes is denied.

	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



